Citation Nr: 0943290	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating prior to February 18, 
2009, and a rating in excess of 10 percent thereafter for 
bilateral hearing loss.  
  

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968 with additional service in the Air Force 
Reserve and Air National Guard. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for bilateral 
hearing loss, effective June 21, 2006. 

By way of a February 2009 decision, the RO granted an 
increased rating of 10 percent for bilateral hearing loss, 
effective from February 18, 2008.  


FINDINGS OF FACT

1.  Prior to February 18, 2009, the Veteran's bilateral 
hearing loss is manifested by hearing acuity of Level V in 
the right ear and Level I in the left ear on a private test 
and Level III in the right ear and Level III in the left ear 
on a VA test. The Veteran has difficulty hearing 
conversations especially in high background noise 
environments and uses hearing aids.  

2.  Starting February 18, 2009, the Veteran's bilateral 
hearing loss is manifested by hearing acuity of Level V in 
the right ear and Level III in the left ear.   


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to 
February 18, 2009 and for a rating in excess of 10 percent 
thereafter have not been met.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In a February 2008 substantive appeal, the Veteran requested 
a hearing before the Board sitting at the RO.  In July 2009, 
the Veteran's representative informed VA in writing that the 
Veteran desired to submit new evidence in lieu of a hearing.  
Four days prior to the scheduled hearing in July 2009, the 
Veteran cancelled the hearing by telephone, requesting the 
opportunity to obtain additional medical evidence before 
appearing for a hearing.  No motion for a new hearing date or 
additional evidence has been received.  

Withdrawal of a request for a hearing may not be made by a 
representative without the concurrence of the appellant.  
38 C.F.R. § 20.702 (e) (2009).  If the appellant fails to 
appear for a scheduled hearing, a motion for rescheduling 
must be submitted in writing not more than 15 days after the 
scheduled date and must set forth the reasons for the delay.  
Normally, hearings will not be postponed more than 30 days.  
38 C.F.R. § 20.702 (d).  In this case, the Veteran's 
representative did not receive concurrence from the Veteran 
who by telephone requested a delayed hearing to obtain new 
evidence.  However, as neither new evidence nor a motion in 
writing to schedule a hearing has been received, the Board 
concludes that the Veteran has exhausted the regulatory 
provisions for a hearing and that adjudication will proceed 
on the basis of the record.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Specifically, the 
Veteran submitted an electronic data printout that indicated 
the award of Social Security Administration (SSA) disability 
benefits effective in September 2005.  In response to a 
request by the RO for the associated medical records, an SSA 
representative reported that a search for records was 
unsuccessful.  The RO informed the Veteran in March 2009.  VA 
has also obtained medical examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served as a U.S. Air Force security policeman.  
He contends that his bilateral hearing loss is more severe 
than is contemplated by the initial and current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Each 
disability must be considered from the point of view of the 
veteran working or seeking work. 38 C.F.R. § 4.2.  Since the 
veteran timely appealed the rating initially assigned for his 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness. These are assigned based on a 
combination of the percent of speech discrimination (Maryland 
CNC) and the puretone threshold average, as contained in a 
series of tables within the regulations. The puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. 
§ 4.85 (2005). These averages are entered into a table of the 
rating schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the rating schedule to determine the 
percentage disability rating.  38 C.F.R. § 4.85 (2005).
 
An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86. When the 
puretone threshold average is 30 decibels or less at 1000 Hz 
and 70 decibels or greater at 2000 Hz, the Roman numeral 
designation will be taken from Table VI or Table VIa, 
whichever results in the highest designation.  That numeral 
will be elevated to the next higher designation and each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).  A table 
for numeric designation of hearing impairment based only on 
puretone averages is available but may be used only when the 
examiner determines that the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent scores, or when directed by the alternate 
methods for exceptional patterns of impairment.  38 C.F.R. 
§ 4.85, Table VIa.  

Examinations for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test and a puretone 
audiometry test.  38 C.F.R. § 4.85.  Audiologists must 
describe the effects on occupational functioning and daily 
activities so that it can be determined if an extra-schedular 
evaluation may be assigned.  Unlike the rating schedule for 
hearing loss, the extra-schedular provisions do not rely 
exclusively on objective test results to determine if 
referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  

Service treatment records showed that the Veteran exhibited 
bilateral high frequency hearing loss in a September 1964 
enlistment physical examination, an August 1968 discharge 
physical examination, and Air National Guard examinations in 
July 1975 and April 1977.  Service personnel records showed 
that the Veteran was trained as a security policeman.  In a 
November 2003 claim, the Veteran reported that he regularly 
performed duties as a security guard in the vicinity of 
operating aircraft and was exposed to high levels of engine 
noise.  

The Veteran's petition to reopen a final disallowed claim for 
service connection for bilateral hearing loss was received in 
June 2006.  The RO granted service connection effective the 
date of the claim to reopen.  The Veteran has received 
several audiometric evaluations since service.  

In June 2000, a private audiologist reported puretone 
averages over a greater frequency range than is used in VA 
rating tables.  From graphical data, the auditory thresholds 
were 10, 60, 70 and 75 decibels at 1000, 2000, 3000, and 4000 
Hz respectively in the right ear and 10, 10, 65, and 70 
decibels at the same respective frequencies in the left ear.  
Puretone threshold averages at the four frequencies were 54 
decibels in the right ear and 39 decibels in the left ear.  
Speech recognition scores were 88 percent in the right ear 
and 92 percent in the left ear when the signal was set 30 to 
35 decibels above normal conversational levels and 100 
percent and 88 percent when the signal was set to normal 
conversational levels.  Using the most severe speech 
discrimination scores for each ear, the numeric designation 
for hearing impairment was Level II in the right ear and 
Level I in the left ear.

In September 2004, a primary care physician noted that the 
Veteran wore bilateral hearing aids and that he had 
difficulty hearing the physician unless he spoke loudly.  

In October 2004, another private audiologist noted auditory 
thresholds as 20, 75, 75 and 75 decibels at 1000, 2000, 3000, 
and 4000 Hz respectively in the right ear and 30, 50, 70, and 
75 decibels at the same respective frequencies in the left 
ear.  Puretone threshold averages at the four frequencies 
were 62 decibels in the right ear and 56 decibels in the left 
ear.  Speech recognition scores were 92 percent in the right 
ear and 96 percent in the left ear. The numeric designation 
for hearing impairment was Level I in the left ear.  However, 
as the 1000 Hz and 2000 Hz measurements meet the criteria for 
the application of the alternate rating method for 
exceptional patterns of hearing loss, the numerical 
designation for the right ear from Table VI is II and from 
Table VIa is IV.  Elevating the highest designation to the 
next numeral results in a numerical designation of V for the 
right ear.

In June 2006, a private physician noted a review of 
audiometric examinations obtained in service and noted the 
Veteran's reports of progressively more severe hearing loss 
over the previous five years.  The physician noted that the 
hearing loss was likely caused or aggravated by military 
service.  

In January 2007, a VA audiologist postponed an audiometric 
test pending the elimination of cerumen occlusion.  A nurse 
noted some ear canal scarring. 
The audiologist performed an examination and testing later 
the same month and noted a review of the claims file.  The 
audiologist noted the Veteran's reports of exposure to 
aircraft engine noise and weapons firing in service and to 
industrial machinery noise in his 30-year post-service 
manufacturing occupation.  He reported using hearing 
protection after service and reported a limited history of 
hunting.  The Veteran reported that he experienced the most 
difficulty hearing and understanding conversations in the 
presence of high background noise.   Auditory thresholds were 
25, 60, 70 and 75 decibels at 1000, 2000, 3000, and 4000 Hz 
respectively in the right ear and 25, 55, 75, and 85 decibels 
at the same respective frequencies in the left ear.  Puretone 
threshold averages at the four frequencies were 59 decibels 
in the right ear and 60 decibels in the left ear.  Speech 
recognition scores were 84 percent in the right ear and 84 
percent in the left ear.  The numeric designation for hearing 
impairment was Level III in the right ear and Level III in 
the left ear.  The audiologist diagnosed mild to moderate 
loss at lower frequencies rising to normal and decreasing to 
severe high frequency sensorineural hearing loss bilaterally 
and noted that the hearing loss was likely aggravated by 
military noise exposure in the 1960s. 

In August 2007, a private hearing aid specialist noted 
auditory thresholds as 40, 70, 75 and 90 decibels at 1000, 
2000, 3000, and 4000 Hz respectively in the right ear and 45, 
65, 75, and 85 decibels at the same respective frequencies in 
the left ear.  Puretone threshold averages at the four 
frequencies were 69 decibels in the right ear and 68 decibels 
in the left ear.  Speech recognition scores were not 
provided.  The numeric designation for hearing impairment was 
Level III in the right ear and Level III in the left ear.  
Although there is no indication that this examination was 
performed by a state-licensed audiologist, in November 2007, 
the private audiologist reviewed the results and noted that 
the Veteran's hearing had degraded since measured at his 
clinic in 2000. 

In a February 2008 follow-up examination, the audiologist 
noted that the Veteran was able to follow conversation in a 
quiet examining room without amplification, although he 
reported using privately purchased hearing aids in the past.  
Ear canals were clear.  The audiologist referred to test 
results and no change from the January 2007 examination but 
did not provide new measurement data.  

In a February 2008 statement, the Veteran noted that he had 
lost two jobs because of poor hearing and that he could no 
longer work because of the hearing loss and other medical 
problems.  His spouse also noted that the Veteran's hearing 
had declined over their 41 year marriage.  A VA 
neuropsychiatric examination report in June 2006 showed  that 
the Veteran was diagnosed and treated for major depression 
with symptoms of cognitive impairment, chronic low back pain 
with mild lumbar spine disease, and groin and leg pain.  An 
examiner noted the Veteran's report of working as a 
correctional officer in a jail and stopped working in 2005 
because of unspecified difficulties at work.  

On February 18, 2009, the VA audiologist who performed the VA 
assessments in 2007 and 2008 again examined and tested the 
Veteran's hearing acuity.  The audiologist noted the 
Veteran's reports of trouble understanding speech clearly 
with or without hearing aids and the presence of tinnitus.  
The Veteran reported losing his job as a result of hearing 
loss.   Auditory thresholds were 25, 70, 70 and 85 decibels 
at 1000, 2000, 3000, and 4000 Hz respectively in the right 
ear and 40, 65, 75, and 90 decibels at the same respective 
frequencies in the left ear.  Puretone threshold averages at 
the four frequencies were 62 decibels in the right ear and 68 
decibels in the left ear.  Speech recognition scores were 84 
percent bilaterally.  The numeric designation for hearing 
impairment was Level III in the left ear.  However, as the 
1000 Hz and 2000 Hz measurements meet the criteria for the 
application of the alternate rating method for exceptional 
patterns of hearing loss, the numerical designation for the 
right ear from Table VI is III and from Table VIa is IV.  
Elevating the highest designation to the next numeral results 
in a numerical designation of V for the right ear.  
Typanometry and acoustic reflex testing were unremarkable.  

Regarding the adequacy of the private audiometric 
examinations, the Board concludes that all private 
examinations are inadequate under the Martinak standard 
because the audiologists did not comment on the functional 
effects of a hearing disability on a Veteran's occupational 
functioning and daily activities.  However, the Board notes 
that the VA examiner in February 2007 commented that the 
Veteran experienced the most difficulty hearing and 
understanding conversations in the presence of high 
background noise.  In February 2008, the VA audiologist 
commented on the Veteran's conversational hearing ability, 
and in February 2009, the VA audiologist again noted that the 
Veteran's hearing disability affected his ability to hear 
conversations in loud background noise environments and that 
he reportedly lost his job because of the hearing deficit.  
Therefore, the Board concludes that the VA examinations were 
adequate.  Notwithstanding the specific test of examination 
adequacy under Martinak, the Board finds that no prejudice 
results to the Veteran in the consideration of all the 
examination results because the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

The Board concludes that a compensable rating for bilateral 
hearing loss prior to February 18, 2009 is not warranted and 
that a staged increased rating greater than 10 percent is not 
warranted at any time thereafter during the period covered by 
this appeal.  The Board applied the Roman numeral 
designations for hearing impairment obtained from Tables VI 
and VIa to the percentage evaluations in Table VII.  The 
tabulated results are shown below.  

Examinati
on 
 Date
Sourc
e
Ea
r
Puretone 
Threshold
Average 
(Decibels)
Speech 
Discriminati
on
Percent
Table 
VI, 
VIa
Result 
Table 
VII
Resul
t
6/2000
Priva
te
R
L
54
35
88
88
II
II
zero
10/2004
Priva
te
R
L
62
56
92
96
V
I
zero
1/2007
VA
R
L
59
60
84
84
III
III
zero
8/2007
Priva
te
R
L
69
68
none


2/2009
VA
R
L
62
68
84
84
V
III
10

The Board considered whether additional staged ratings are 
warranted.  The Board notes that the Veteran reported the 
loss of two jobs in February 2008.  However, the Veteran 
acknowledged that he stopped work because of both hearing and 
other significant medical problems.  The Veteran did not 
submit evidence from his employer substantiating the reason 
for the inability to continue to work.  The Veteran does 
obtain benefit from hearing aids and there is no credible 
evidence that he is unable to sustain forms of employment 
that do not require normal hearing acuity.  Measurements of 
speech discrimination have been relatively stable over the 
period covered by this appeal.  As the rating schedule 
contemplates the measured loss of acuity manifested in this 
case by difficulty hearing conversation, the Board concludes 
that no additional staged ratings are warranted.  

The Board also considered whether the effects of the 
Veteran's inability to understand conversations in high 
background noise environments represent an exceptional 
disability not otherwise addressed by the rating standards.  
The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Board acknowledged the reports by 
the Veteran and his spouse of increasing difficulty with 
hearing conversations.  The Veteran and his spouse are 
competent to describe observable symptoms and their 
statements are credible because the Veteran's hearing loss is 
shown in the test measurements.  The Board also acknowledges 
the Veteran's reports of a negative effect of hearing on his 
occupational capacity as a corrections officer.  Although 
there is no evidence from his employer relating to the reason 
he no longer works in that position, the Board finds his 
statement credible because of the circumstances and duties of 
a corrections officer that would likely require adequate 
hearing acuity.  However, the Board also notes that the 
Veteran uses hearing aids and concludes that his defective 
hearing acuity is not sufficiently severe as to preclude all 
forms of substantially gainful employment including 
administrative positions in the security field.  The Board 
also concludes that difficulty hearing conversations is 
contemplated in the rating schedule as it provides for 
compensation for measurable symptoms of hearing loss.  Thus, 
there is no basis for referral of the case for consideration 
of an extraschedular disability evaluation.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating prior to February 18, 2009 and a rating 
in excess of 10 percent thereafter for bilateral hearing loss 
are denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


